EXHIBIT 11 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Schedule 13D (including any and all amendments thereto) with respect to the common stock, par value $0.0001 per share, of PriceSmart, Inc., and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided that no party is responsible for the completeness or accuracy of the information concerning any other filing party, unless such party knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original instrument, but all of such counterparts together shall constitute but one agreement. In evidence thereof the undersigned, being duly authorized, hereby execute this Joint Filing Agreement this22 day of March 2012. PRICE CHARITIES By: /s/Sherry Bahrambeygui Name: Sherry Bahrambeygui Title: Executive Vice President and Secretary PRICE FAMILY CHARITABLE FUND By: /s/ Robert E. Price Name: Robert E. Price Title: President SOL AND HELEN PRICE TRUST, DATED FEBRUARY 20, 1970 By: /s/ Robert E. Price Name: Robert E. Price Title: Sol Trustee ROBERT E. PRICE /s/ Robert E. Price
